EXHIBIT ATHEROGENICS, INC. AtheroGenics Receives Notice of Non-Compliance with Listing Requirement for the NASDAQ Global Market ATLANTA, GA – June 30, 2008 AtheroGenics, Inc. (NASDAQ: AGIX), today reported that it received a Staff Determination Letter from the NASDAQ Listing Qualifications Department indicating that the Company has not regained compliance with the $1.00 per share bid price requirement for continued listing set forth in Marketplace Rule 4450(b)(4). As a result, shares of the Company’s common stock are subject to delisting unless it requests a hearing before a NASDAQ Listing Qualifications Panel (the “Panel”). AtheroGenics plans to request a hearing before the Panel at which it will request continued listing pending completion of its plan of compliance. The Company’s request for a hearing will stay the delisting of the Company’s common stock, and, as a result, shares of the Company’s common stock will continue to be listed on The NASDAQ Global Market under the symbol AGIX until the Panel issues its decision following the hearing. About AtheroGenics AtheroGenics is focused on the discovery, development and commercialization of potential drug candidates for the treatment of chronic inflammatory diseases, including diabetes and coronary heart disease (atherosclerosis). The Company’s lead antioxidant and anti-inflammatory drug candidate, AGI-1067, is being studied in a Phase 3 clinical trial known as ANDES (AGI-1067 as a Novel Anti-Diabetic Agent Evaluation Study), for the treatment of Type 2 diabetes. In addition, the Company has other clinical and preclinical anti-inflammatory compounds, including AGI-1096, an oral agent for the prevention of organ transplant rejection. For more information about AtheroGenics, please visit http://www.atherogenics.com. Disclosure Regarding Forward-Looking Statements Statements contained in this press release that relate to events or developments that we expect or anticipate will occur in the future are deemed to be forward-looking statements, and can be identified by words such as "believes," "intends," "expects" and similar expressions. AtheroGenics cautions investors not to place undue reliance on the forward-looking statements contained in this release.
